Title: To John Adams from William Smith Shaw, 6 April 1801
From: Shaw, William Smith
To: Adams, John



Honored Sir
Sunday Morning 6 April 1801

After living uninteruptedly in your family, for almost three years, and uniformly receiving, both from you and my Aunt, all the affection and tenderness of the most indulgent parents, I should do injustice to all the honorable feelings of a grateful heart, were I to omit this opportunity and leave you, Sir, without expressing to you my warmest acknowledgments, for the innumerable favors I have received from your goodness, the happiness I have enjoyed in your family, for the indulgence with which you have always pardoned my errors and the advantages, I flatter myself to have derived, from the wisdom of your councils. These circumstances have made a forcible impression on my mind, they are entwined with the fibres of my heart, with the threads of my existence, which neither time nor absence nor the vicissitudes of life will ever obliterate, while I have pulse to beat or soul to feel.
The principles, I have imbibed under your fostering hand, have added fresh vigor to my pursuits after knowledge. While you, Sir, shielded by conscious integrity, are returned to the peaceful fields of Quincy, and enjoy “the souls calm sunshine”, permit me to request a continuance of your parental council and favorable regard, while it shall be my study and delight, to deserve so rich and invaluable a blessing.
That you, my dear Sir and my much loved Aunt, may long continue to live together in social love and domestic peace, till at some far distant period, you are translated from jarring elements and a warring world, to realms of uninterrupted peace and ceaseless joy, is the ardent prayer of one who has the honor to subscribe himself /   with affectionate attachment and respectful esteem /  your grateful nephew & obedient humble servant

Wm S Shaw.